Per Curiam.
The State offered evidence tending to show the name “E. Y. Ponder” is a forgery; that defendant either wrote “E. Y. Ponder” or was present, aiding and abetting, when another person did so; and that defendant took the check, endorsed it and delivered it to Sams Motor Sales, Inc., which credited $50.00 on defendant’s debt to it and gave defendant $22.00 in cash.
There was plenary evidence to require submission to the jury and to support the verdict as to each count. Moreover, careful consideration of defendant’s assignments discloses no error deemed of such prejudicial nature as to justify a new trial or to require particular discussion.
It is noted that the prison sentences imposed are within the maximum limits provided by G.S. 14-119 and by G.S. 14-120. Whether defendant should be granted relief by way of reduction of the sentences is a matter for decision by the Board of Paroles.
No error.
Moore, J., not sitting.